Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 1 of 13




                      EXHIBIT A
                     Plaintiff’s Complaint




                      EXHIBIT A




                      EXHIBIT A
                 Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 2 of 13




                                                                                                                  null / PRODLIAB
                                                                                                     Transmittal Number: 21942653
Notice of Service of Process                                                                            Date Processed: 08/26/2020

Primary Contact:           Kimberly Pryor
                           JBS USA Holdings, Inc.
                           1770 Promontory Cir
                           Greeley, CO 80634-9039

Entity:                                       JBS Tolleson, Inc.
                                              Entity ID Number 3265595
Entity Served:                                JBS Tolleson, Inc.
Title of Action:                              Andrew Maltz vs. JBS Tolleson, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-20-819705-C
Jurisdiction Served:                          Arizona
Date Served on CSC:                           08/25/2020
Answer or Appearance Due:                     21 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jared R. Richards
                                              702-476-5900

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
             Case 2:20-cv-01698-JCM-BNW8/17/2020
                                          Document    1-2 Filed 09/14/20 Page 3 of 13
                                                 3:43 PM




              SUMM
         1
              Jared R. Richards, Esq.
              Nevada Bar No. 11254
        2     Dustin E. Birch, Esq.
              Nevada Bar No. 10517
         3    1671 W. Horizon Ridge Pkwy, Suite 200
              Henderson, NV 89012
         4
              Telephone: (702) 476-5900
              Facsimile: (702) 924-0709
         5    jared@clearcounsel.com
              dustin@clearcounsel.com
        6     Attorneys for Plaintiff
              Andrew Maltz
         7
                                                       DISTRICT COURT
         8
                                                 CLARK COUNTY, NEVADA
         9

               ANDREW MALTZ, an individual;                         CASE NO: A-20-819705-C
        10
 0                                        Plaintiff,
 ~~-w   11                                                          DEPT. NO:
               vs.
 ~o
  ~Qo   12     JBS TOLLESON, INC., a foreign
               corporation; SAM' S WEST, INC., a foreign
        13                                                                          04UT~l_~ \_
 Z z~
10°.-          corporation; DOES I through XV; and ROE
               CORPORATIONS I through X, inclusive,
 °°
 z
 ~x
   w    14
                                         Defendants.
 ~      15

        16    NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT
              YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ THE
        17    INFORMATION BELOW

        18    To THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set
              forth in the Complaint.
        19
                                                  JBS TOLLESON, INC.
        20                           c/o Corporation Service Company, Statutory Agent
                                                    8825 N 23''d Avenue
        21                                               Suite 100
                                                    Phoenix, AZ 85021
        22
                    1. If you intend to defend this lawsuit, within 21 days after this Summons is served on you,
        23    exclusive of the day of service, you must do the following:

        24

                                                          1 of 2
             Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 4 of 13



                              a. File with the Clerk of this Court, whose address is shown below, a formal
         1
                                 written response to the Complaint in accordance with the rules of the Court,
                                 with the appropriate filing fee.
        2

                              b. Serve a copy of your response upon the attorney whose name and address is
         3
                                 shown below.
        4
                   2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and
             this Court may enter a judgment against you for the relief demanded in the Complaint, which could
         5
             result in the taking of money or property or other relief requested in the Complaint.

         6            3. If you intend to seek the advice of an attorney in this matter, you should do so promptly
              so that your response may be filed on time.
        7

                    4. The State of Nevada, its political subdivisions, agencies, officers, employees, board
         8
              members, commission members and legislators, each have 45 days after service of this summons
              within which to file an answer or other responsive pleading to the complaint.
         9


        10    Submitted by:
 0                                                                        STEVEN:D, G~~.I; IZSON
 ~      11    CLEAR COUNSEL LAW GROUP                                     C'_:EI2Fs.C?F ('OtiR'i>
 ~
 ~o
 xao    12                                                                                             8/18/2020
                                                                                                          ,.~.~.....
              By:       /s/ Jared R. Richards
o az~               Jared R. Richards, Esq.                               LPputy C?erk:..
B zzN   13
'00a~               Nevada Bar No. 11254                                                             Date
                                                                                            _   ..
 0
                    Dustin E. Birch, Esq.
 zx     14          Nevada Bar No. 10517                                  County Court House
                    1671 W. Horizon Ridge Pkwy, Suite 200                 200 Lewis Avenue
 =      15          Henderson, NV 89012                                   Las Vegas, Nevada 89155
                    Attorneys for Plaintiff Andrew Maltz
        16                                                                     Demond Palmer


        17

        18

        19

        20

        21

        22

        23

        24

                                                            2 of 2
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 5 of 13
                                                                                    Electronically Filed
                                                                                    8/17/2020 3:42 PM
                                                                                    Steven D. Grierson
                                                                                    CLER OF THE CO
 1    COMP                                                                                          , 00
     Jared R. Richards, Esq.
 2   Nevada Bar No. 11254
     Dustin E. Birch, Esq.
 3   Nevada Bar No. 10517
     CLEAR COUNSEL LAw GROUP                                                 CASE NO: A-20-819705~C
 4   1671 W. Horizon Ridge Pkwy, Suite 200                                             Department 2
     Henderson, Nevada 89012
 5   (702) 476-5900
     (702) 924-0709, facsimile
 6   j aredkclearcounsel. com
     dustin(2clearcouns el.com
 7   Attorneys for Plaintiff ANDREW MALTZ

 8
                                                 DISTRICT COURT
 9
                                           CLARK COUNTY, NEVADA
10
11       ANDREW MALTZ, an individual,
                                                            CASE NO:
12                                  Plaintiff,
                                                            DEPT. NO:
13       vs.

14       JBS TOLLESON, INC., a foreign corporation;                         COMPLAINT
15       SAM'S WEST, INC., a foreign corporation;
         DOES I through XV; and ROE
16       CORPORATIONS I through X, inclusive,

17                                 Defendants.
18             Plaintiff ANDREW MALTZ (hereinafter referred to as "Plaintiff'), by and through his
19    attorneys, Clear Counsel Law Group, alleges and complains against Defendants JBS TOLLESON,
20    INC. ("JBS") and SAM'S WEST, INC. ("Sam's Club"), DOES I through XV, inclusive, and ROE
21    CORPORATIONS I through X, inclusive, jointly and severally, as follows:
22                  `                             THE PARTIES
23   I
               1.       Plaintiff is a resident of Clark County, State of Nevada.
24
               2.       Upon information and belief, Defendant JBS is a resident of Arizona.
25
               3.       Upon information and belief, Defendant Sam's Club is a resident of Arkansas.
26
               4. The true names or capacities, whether individual, corporate, association or otherwise,
27

28    of Defendants DOES I through XV, and ROE CORPORATIONS I through X, are unknown to
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 6 of 13



 1    Plaintiff, who therefore sues said Defendants by such fictitious names. Plaintiff is informed and
 2
      believes and therefore alleges that each of the Defendants, DOES II through XV, and ROE
 3
      CORPORATIONS I through X, are responsible in some manner for the events and happenings
 4
      referred to and caused damages proximately to Plaintiff as herein alleged, and that Plaintiff will ask
 5
      leave of this Court to amend her Complaint, to insert the true names and capacities of DOES II
 6

 7    through XV, and ROE CORPORATIONS I through X, when the same have been ascertained and

 8    to join Defendants in this action.

 9                                     JURISDICTION AND VENUE
10
             5.      The Eighth Judicial District Court possesses subject matter jurisdiction over this
11
      matter pursuant to Article 6, Section 6 of the Constitution of the State of Nevada, and NRS 4.370,
12
      as Plaintiff is claiming damages which exceed $15,000.00.
13
             6.      The Eighth Judicial District Court has personal jurisdiction over Defendants
14

15    pursuant to NRS 14.065.

16           7.      Venue is proper in the Eighth Judicial District Court pursuant to NRS 13.040.
17                                         GENERAL ALLEGATIONS
18
                                           SALMONELLA NEWPORT
19
             8.      Salmonella are a form of bacteria which cause illness and disease in humans. They
20
      were first discovered by an American scientist named Dr. Daniel E. Salmon in 1885.
21

22           9.      Transmission of the Salmonella bacteria occurs through ingestion of contaminated

23    food and drinks.

24           10.     Salmonella genetic strains are divided into serotypes. Serotyping has played an
25    important role for decades in understanding the epidemiologic and molecular characterization
26
      of Salmonella. Today, modern genetic subtyping methods provide scientists with additional
27
      information that is used to determine the serotypes and to identify, investigate, and trace outbreaks.
28


                                                      -2-
       Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 7 of 13



 1             11.     State public health laboratories routinely subtype Salmonella isolates by serotyping.
 2
               12.     The CDC and local health departments use genetic subtyping of Salmonella during
 3
        an outbreak to help identify the source of an outbreak.
 4
                                             THE SALMONELLA OUTBREAK
 5
               13.     Defendant JBS is in the business of producing and selling beef products.
 6

 7             14.     In 2018, JBS produced and sold beef that that was contaminated with S'almonella

 8      the Newport serotype.

 9             15.     Defendant JBS has reports indicating that over 400 people tested positive with
10
        Salmonella linked to the Newport genetic strain that contaminated JBS's recalled beef.
11
               16.     Defendant JBS has reports indicating that over 100 people were hospitalized with
12
        Salmonella linked to the genetic strain of Salmonella that contaminated JBS's recalled beef.
13
               17.     As a result of the Salmonella Newport outbreak, JBS recalled over 12 million pounds
14 I

15 , of beef that JBS believed potentially contaminated by the Salmonella Newport strain.

16             18.     Upon information and belief, the outbreak was caused, at least in part, by JBS
17      processing stock known to be at a higher rislc of contamination and intentionally not adequately
18
        testing that stock for Salmonella.
19
                                         JBS'S BEEF INFECTED PI.AINTIFF
20
               19.     JBS sold beef contaminated with Salmonella Newport to Sam's Club.
21

22             20.     Sam's Club sold the contaminated JBS beef to Plaintiff or a member of Plaintiff's

23      household on September 4, 2018.

24             21.     Plaintiff consumed the contaminated beef and became infected with Salmonella.
25             22.     Plaintiff was hospitalized on September 10, 2018 with Salmonella poisoning.
26
               23.     Among other injuries, as a result of the Salmonella poisoning, Plaintiff suffered
27
        acute tubular necrosis ("kidney failure"), requiring hemodialysis.
28


                                                       -3-
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 8 of 13



 1           24.     The Southern Nevada Public Health Laboratory identified Plaintiff's Salmonella
 2    infection as Salmonella Newport and linked it to JBS Salmonella outbreak.
 3
             25.     Plaintiff was discharged from the hospital on or around September 19, 2018.
 4
             26.     The medical charges related to the hospital stay equal or exceed $121,869.00.
 5
             27.     In October 2018, Plaintiff's household received a letter from Sam's Club dated
 6

 7    October 5, 2018, notifying the household that the household had purchased beef that had been

 8    recalled by JBS Tolleson, Inc.

 9           28.     Plaintiff's kidneys are no longer structurally identical to their state prior to Plaintiff's
10
      ingestion of the tainted beef. Damage to the nephrons, filters, tubules, and interstitial spaces of the
11
      kidneys persist.
12
             29.     As a direct result of the structarally damaged kidneys, caused by Plaintiff being
13
      poisoned by JBS's Salmonella tainted beef, Plaintiff is at a greater risk for a multitude of health
14

15    concerns, including additional episodes of acute kidney injury, chronic kidney disease,

16    inflammatory bowel disease, high blood pressure, decreased kidney function, end-stage renal
17    disease requiring dialysis or transplant, and premature death.
18
             30.     As a result of said injuries, Plaintiff received reasonable and necessary medical
19
     treatment and engaged the services of physicians to care for and treat said injuries.
20
             31.     As a result of said injuries, Plaintiff will require future care.
21

22           32.     Plaintiff has suffered damages in an amount in excess of $15,000.00.

23           33.     Plaintiff has been required to retain the services of Clear Counsel Law Group to I

24   prosecute this action and is entitled to reasonable attorneys' fees and costs.
25
                                            FIRST CAUSE OF ACTION
26                                        (Product Defect — All Defendants)

27           34.     Plaintiff incorporates all previous paragraphs of this Complaint as though fully set

28   forth herein.


                                                        ~
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 9 of 13



 1           35.     Defendant JBS and/or its agents, manufactured, processed and sold beef that was
 2
      contaminated with Salmorrella Newport.
 3'
             36.     The Salmonella Newport contamination made the subject beef defective and
 4
      unreasonably .dangerous.
 5
             37.     The defect existed at the time it left JBS's control.
 6

 7           38.     Sam's Club acted as a retail seller of the product and locally sold the defective b

 8    to Plaintiff's household.

 9           39.     The defect existed at the time the beef was sold to Plaintiff's household.
10
             40.     The defect caused Plaintiff's injuries.
11
             41.     As a direct and proximate result, Plaintiff suffered severe physical, mental,
12
      emotional, and spiritual trauma to his system.
13
             42.     As a proximate result of Defendants selling the tainted beef, Plaintiff was required
14

15    to seek the services of physicians to care for the illness and damage caused by Plaintiff's

16    consumption of the beef.
17           43.     Plaintiff sustained injuries in an amount in excess of $15,000.00.
18
             44.     Plaintiff has been required to retain the services of Clear Counsel Law Group to I.
19
      prosecute this action and is entitled to reasonable attorneys' fees and costs.
20
                                           SECOND CAUSE OF ACTION
21                                           (Negligence against JBS)
22
             45.     Plaintiff realleges and incorporates by reference herein all prior paragraphs.
23
             46.     Defendant JBS owed Plaintiff a duty to exercise due care when purchasing,
24
      manufacturing and processing beef to that JBS believes will be consumed by the general public.
25

26

27    ///

28    ///


                                                       -5-
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 10 of 13



 1            47.    Defendant JBS owed Plaintiff a duty to comply to all safety statutes, laws,
 2
      regulations and codes, including the application of federal and local food safety and public health
 3
      statutes, laws, regulations and codes which prohibit the manufacture and sale of any food that is
 4
      adulterated or otherwise injurious to health.
 5
              48.    Upon information and belief, Defendant JBS breached these by failing to adequately
 6

 7    test stock for salmonella, by failing to adequately clean equipment, by failing to maintain and

 8    process stock in a way that would have prevented this outbreak.

 9            49.    Upon information and belief, Defendant JBS is aware of the risk of Salmonella
10
      Newport and intentionally chose not to adequately test stock that it processed and not to take other
11
      steps reasonably necessary to prevent this outbrealc.
12
              50.    Defendant had a duty to train, supervise, and monitor its employees to ensure that
13
      its employees complied with Defendant's duties involving public safety.
14

15            51.    Defendant failed to train, supervise, and monitor its employees to ensure that its

16    employees complied with Defendant's duties involving public safety.

17            52.    Defendant failed to institute proper and reasonable safety policies, procedures, and
18
      protocols to test and eliminate salmonella in the products which they manufactured, distributed,
19
      and sold.
20
              53.    As a direct and proximate result of the negligence, carelessness, recklessness,
21

22    maliciousness, wantonness, and willfulness of Defendant JBS, Plaintiff suffered personal bodily

23    injuries.

24            54.    As a direct and proximate result of the negligence, carelessness, recklessness,
25    maliciousness, wantonness, and willfulness of Defendant JBS, Plaintiff required medical care to
26
      treat bodily injuries sustained from the Salmonella poisoning.
27

28


                                                      -6-
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 11 of 13



 1            55.    As a direct and proximate result of Defendant JBS's actions, Plaintiff will require
 2    future medical care.
 3
              56.     Plaintiff's damages are in an amount in excess of $15,000.00.
 4
              57.    Plaintiff has been required to retain the services of Clear Counsel Law Group to
 5
      prosecute this action and is entitled to reasonable attorneys' fees and costs.
 6

 7'                                        THIRD CAUSE OF ACTION
                                     (Negligence against Defendant Sam's Club)
 8
              58.    Plaintiff realleges and incorporates by reference herein all prior paragraphs.
 9
              59.    Defendant Sam's Club owed Plaintiff a duty to exercise due care when negotiating
10

11    and purchasing beef that Plaintiff would ultimately consume.

12            60.    Upon information and belief, Defendant Sam's Club is a major purchaser of JBS's
13    beef.
14
              61.    Upon information and belief, Defendant Sam's Club is sophisticated in the
15
      market and knew that Salmonella Newport is a risk in beef producers that do not take adequate
16
      precautions.
17
              62.    Upon information and belief, Defendant Sam's Club had sufficient marlcet influence
18

19    to insist that its beef producer adequately test beef for salmonella.

20            63.    Upon information and belief, Defendant Sam's Club put terms and conditions upon
21    JBS when entering into purchasing agreements with JBS, but failed to insist on adequate
22
      Salmonella testing and elimination policies and procedures. In doing so, Sam's Club failed in its
23
      duty to Plaintiff to exercise due care when negotiating and purchasing beef that Plaintiff would
24
      ultimately consume.
25

26            64.    Upon information and belief, Defendant Sam's Club is aware of the risk

27    Salmonella Newport and intentionally chose not to adequately test the meat products that were sold

28    in their stores and not to talce other steps reasonably necessary to prevent this outbrealc.


                                                       -7-
     Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 12 of 13



 1           65.     Defendant had a duty to train, supervise, and monitor its employees to ensure that
 2
      its employees complied with Defendant's duties involving public safety.
 3
             66.     Defendant failed to train, supervise, and monitor its employees to ensure that its
 4
      employees complied with Defendant's duties involving public safety.
 5
             67.     Defendant failed to institute proper and reasonable safety policies, procedures, and
 6

 7    protocols to test and eliminate salmonella in the products which they sold to the public.

 8           68.     As a direct and proximate result of Sam's Club's negligence, Plaintiff suffered

 9    personal bodily injuries.
10
             69.     As a direct and proximate result of Sam's Club's negligence, Plaintiff required
11
      medical care to treat the bodily injuries he sustained from the Salmonella poisoning.
12
             70.     As a direct and proximate result of Sam's Club's negligence, Plaintiff will require
13
      future care.
14

15           71.     Plaintiff's damages as a result of pain and suffering are in an amount in excess

16    $15,000.00.

17           72.     As a direct and proximate result of the negligence, carelessness, recklessness,
18
      maliciousness, wantonness, and willfulness of Defendant JBS, as evidenced by their violation
19
      national safety standards, Plaintiff was hospitalized.
20
             73.     Plaintiff has been required to retain the services of Clear Counsel Law Group to
21

22    prosecute this action and is entitled to reasonable attorneys' fees and costs.

23                                         PRAYER FOR RELIEF

24           WHEREFORE, Plaintiff prays for the following relief against Defendants, as follows:
25           1.      For general damages in an amount in excess of $15,000.00, the exact amount of
26
      which to be determined at trial;
27

28

                                                       ,'~,';
       Case 2:20-cv-01698-JCM-BNW Document 1-2 Filed 09/14/20 Page 13 of 13



 1             2.      For special damages in an amount in excess of $15,000.00, the exact amount of
 2
        which to be determined at trial;
 3
               3.      For punitive damages, if applicable;
 4
               4.      For interest at the legal rate;
 5
               5.      For costs of suit incurred herein;
 6

 7             6.      For reasonable attorney fees;

 8             7.      For such other and further relief as the Court may deem just and proper.

 9             DATED this 17th day of August 2020.
10
                                                            CLEAR COUNSEL LAw GROUP
11
                                                               /s/ Jared R. Richards
12
                                                            Jared R. Richards, Esq.
13                                                          Nevada Bar No. 11254
                                                            Dustin E. Birch, Esq.
14                                                          Nevada Bar No. 10517
                                                            Clear Counsel Law Group
15                                                          1671 W. Horizon Ridge Pkwy, Suite 200
                                                            Henderson, Nevada 89012
16                                                          Attorneys foY Plaintiff ANDREW MALTZ
17

18

19

20

21

22

23

24

25

26 `

27

28


                                                         ~
